Exhibit 10.2






MEREDITH CORPORATION


Continuing Nonqualified Stock Option Award Agreement
for Non-Employee Directors




This Agreement is made as of ___________________ between Meredith Corporation,
an Iowa corporation (the “Company”), and ___________________ (the “Director”),
covering one or more grants of Nonqualified Stock Options by the Company to the
Director under the Company's Amended and Restated 2004 Stock Incentive Plan or
any successor plan (the “Plan”).


The terms of the Plan shall govern this instrument in all respects; and, in the
event of a conflict between the terms of the Plan and any provision of this
Agreement, the Plan shall control.


1.Grant of Stock Options. In consideration of valuable services rendered by
Director to the Company and of the agreements hereinafter set forth, the Company
has granted and may hereafter grant to the Director one or more options (the
“Option” or “Options”) to purchase the number of shares of Common Stock of the
Company, $1.00 par value, (the “Shares”) as set forth in the related Notice of
Grant at the stated Option Price, which is 100% of the Fair Market Value on the
date of grant, subject to the terms and conditions of the Plan and this
Agreement. This Agreement shall govern all Options granted to the Director which
have been granted subject to the Plan, and expressly includes all outstanding
grants of Options which remain unvested and/or unexercised as of the date of
this Agreement and all subsequent Options which may be granted from time to time
under the Plan. With respect to each grant of Options, the date of grant, the
number of Options granted and the vesting date or dates shall be set forth in a
notice of the grant (“Notice of Grant”) in the form attached as Exhibit A
hereto.
2.Restrictions. No Option granted under the Plan may be exercised during the
first year following the date such Option was granted. Thereafter, each Option
may be exercised on or after its vesting date as shown in the Notice of Grant,
but not, in any event, more than ten years after the date such Option was
granted.
3.Death, Disability or Retirement. Notwithstanding the foregoing limitations,
any Option granted under the Plan shall become fully exercisable for the total
number of shares covered by the Option upon the death, permanent disability or
retirement of the Director prior to the vesting date or dates on any or all of
the Options, as of the date of death, permanent disability or retirement. For
these purposes, “permanent disability” shall mean any permanent incapacity that
prevents such Director from providing effective service on the Board of
Directors, and “retirement” shall mean (a) leaving the Board of the Company at
the end of the full term for which the Director was elected, (b) retirement from
the Board of the Company at any time at or after age 70, or (c) retirement at
any time with the consent of the Board of the Company.
4.Forfeiture of Options. In the event of the termination of the Director's
service on the Board of the Company for any reason other than death, permanent
disability or retirement, all of the Options which are then vested may be
exercised within 30 days of such termination, provided that, in no event shall
this extension period continue beyond the expiration of the term of the
Option(s). In addition,


--------------------------------------------------------------------------------


any such extension shall be applicable only to the extent that such Option or
Options are vested and exercisable according to the terms of the Plan and this
Agreement.
5.Procedure for Exercise of Options. Any Option granted under the Plan shall be
deemed exercised on the date written notice of exercise of all or part of such
Option is received by the Secretary of the Company or his representative,
subject to any pre-clearance or blackout provision which may be in effect at the
time of exercise. Such notice shall be signed by the Optionee or his or her
legal representative; shall specify the number of full shares then elected to be
purchased with respect to the Option; and unless a registration statement under
the Securities Act of 1933 is in effect with respect to the Shares to be
purchased, shall contain a representation of Optionee that the Shares are being
acquired by him or her for investment and with no present intention of selling
or transferring them, and that he or she will not sell or otherwise transfer the
Shares except in compliance with all applicable securities laws and requirements
of any stock exchange upon which the Shares may then be listed.
6.Payment for Shares. The Election to Exercise Options shall be either: (i)
accompanied by a check payable to the order of the Company for the full purchase
price of the shares pursuant to the terms of the Option, or the portion thereof
so paid; or (ii) followed by prompt remittance of certificates representing
shares of Common Stock (or certification of ownership of such shares), either
duly endorsed in blank or accompanied by a duly endorsed stock power,
representing a sufficient number of shares of Common Stock whose value, based on
the fair market value of the Common Stock on the date of exercise, equals the
full purchase price of the shares to be purchased, or the portion thereof, so
paid; or (iii) any combination of the foregoing. Payment may also be made by
delivering a copy of irrevocable instructions to a broker to deliver promptly to
the Company the amount of sales or loan proceeds to pay the exercise price.
7.Delivery of Certificates. Certificates representing the Shares as to which the
Option has been exercised shall be delivered by the Company according to the
instructions provided by the Director or his representative.
8.Rights of Shareholders. The Director shall have no interest in any shares
covered by any Option granted under the Plan until certificates for such shares
or book entry for uncertificated shares shall have been issued or recorded by
Company's transfer agent. Any shares surrendered in payment shall be deemed
outstanding until a new certificate or book entry representing the Shares
purchased on the exercise of any Option is issued.
9.Restrictions on Transfer. This Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, this Option shall be exercisable
during the Director's lifetime, only by the Director or the Director's guardian
or legal representative. If a non-employee director dies during the Option
exercise period, any Option granted to such Director may be exercised by his
estate or the person to whom the Option passes by will or the laws of descent
and distribution. Notwithstanding the foregoing, an Option shall be transferable
to the Director's immediate family or trusts or family partnerships for the
benefit of such persons.
10.Withholding Taxes. The exercise of an Option or Options to purchase Shares of
Common Stock shall be conditioned on the Director's having made appropriate
arrangements with the Company to provide for the payment of any taxes required
to be withheld by Federal, State or local law in respect of such lapse.




--------------------------------------------------------------------------------


11.Notices. All notices hereunder shall be in writing and shall be deemed to be
given when delivered in person or upon the second day after the same are
deposited in the U.S. mail, postage prepaid by certified mail, addressed as
follows:
To the Company:
Meredith Corporation
1716 Locust Street, LS-101A
Des Moines, IA 50309
Attention: Corporate Secretary


To the Director:


_____________________________
_____________________________
_____________________________




12.Term of Agreement. This Agreement shall terminate on (a) expiration of
Director's current term; (b) upon the completion of exercise of all Options
granted to the Director; or (c) upon the expiration of all Options granted to
the Director, whichever is last to occur.


13.Succession. This Agreement shall be binding upon and operate for the benefit
of the Company and its successors and assigns and the Director.


IN WITNESS WHEREOF, the parties have executed this Agreement, on and as of the
date first above written.


MEREDITH CORPORATION


_______________________________________
 
_______________________________________
John S. Zieser, Chief Development
 
____________________, Director
Officer, General Counsel and Secretary
 
SSN: ____________________





--------------------------------------------------------------------------------


EXHIBIT A


Notice of Grant
of
Nonqualified Stock Options
Grant of Nonqualified Stock Options under the Amended and Restated Meredith
Corporation 2004 Stock Incentive Plan to ____________________.


Award Date
Grant Price
Number of Options Granted
Vesting Date
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







